Title: From John Adams to John Bondfield, 7 July 1780
From: Adams, John
To: Bondfield, John


     
      Sir
      Paris July 7 1780
     
     I received, yesterday yours of 30 of June. As to taking the ships, for the United States, I have no Commission Instructions or other Authority whatsoever, to do any such Thing: and I presume no other Person in Europe has. I hope in God that no ship will ever be again, built, bought, hired, lent or I had almost Said given to the united states in Europe, nor any ever again put under the Command of any Body in Europe. Experience has given Us severe Lessons. America is the Place to repair the Loss of the Frigates, which was suffered at Charlestown.
     I believe, with you, that Carolina will not now be able to pay, this fall, nor next Winter. But I dont at all doubt that it will be able to pay after sometime, and not at all the less able to pay for the late Disaster. Carolina instead of being the poorer, for the Loss of Charlestown for a Time will be vastly richer, and not at all the less disposed I believe to pay this Debt. Those who augur So much Evil to America and so much Power and Glory to England from the temporary transition of Charlestown under its domination will, hereafter see their Mistake. You know, that in this I Speak only as a private Man, in no public Character, and in an affair with which I have no manner of Connection. But if I were in the Place of the House who lent the Money to Mr. Gillon, I should not be all the more anxious about it. I think it is a Pitty but Mr. Gillon should go on with his Enterprize, in which he has been indefatigable, and in which I hope he will Succeed. But whether he does or not I presume Carolina will pay, as soon as they can.
     If Mr. De Sartine can be perswaded to leave a few ships of the Line and a few Frigates to winter in America, at Rhode Island, Cheasapeak or Boston—or some in each where they will be infinitely better than in Europe, and Mr. Gillon can get to America you will see such a Revolution both in Trade and in War, as will dissipate all the Fears of your Friends who have lent the Money.
     
      Adieu
     
    